IN THE COURT OF APPEALS OF TENNESSEE
                                  AT NASHVILLE
                                   Assigned on Briefs August 9, 2004

        STEVIE CALDWELL v. BRIDGETT COLLETTE CALDWELL

                             Appeal from the Circuit Court for White County
                                No. CC1092      John A. Turnbull, Judge



                        No. M2003-02427-COA-R3-CV - Filed January 27, 2005


This appeal involves a lawsuit brought by a prison inmate against his former wife for defamation and
failure to properly care for their child including the failure to facilitate visitation. The trial court
dismissed the complaint after determining that the inmate’s slander claim was barred by the statute
of limitations and that the remainder of the complaint failed to state a claim for which relief could
be granted. We affirm the judgment.

               Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                             Affirmed

PATRICIA J. COTTRELL, J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR., P.J.,
M.S., and FRANK G. CLEMENT , JR., J., joined.

Stevie Wilson Caldwell, Pikeville, Tennessee, Pro Se.

                                           MEMORANDUM OPINION1

       The appellant, Stevie Wilson Caldwell, appeals from the trial court’s final judgment
dismissing his lawsuit against his former wife, Bridgett Caldwell.2 The complaint, filed December
12, 2002, alleged that Ms. Caldwell had falsely testified under oath at Mr. Caldwell’s post-
conviction hearing that was held December 18, 2000. According to the complaint, this perjurious
testimony and similar statements to persons in the community constituted defamation, injuring Mr.


        1
            Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. W hen a case is decided by memorandum opinion it shall be designated
       “M EM ORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.

       2
            Ms. Caldwell did not make an appearance in this court through counsel or pro se.
Caldwell’s reputation and causing him anguish resulting in physical symptoms.3 The complaint also
alleged that Ms. Caldwell had failed to properly care for the couple’s child and had failed to allow
the child to visit Mr. Caldwell at prison in compliance with prior court orders from the parties’
divorce. Mr. Caldwell alleged that, as a result of this conduct, he had suffered mental anguish,
psychological problems, and nervous anxiety accompanied by various physical symptoms. He asked
for $10,000 in compensatory damages and $8,000 in punitive damages.

        When Ms. Caldwell did not answer, Mr. Caldwell filed a motion for default judgment. The
trial court subsequently entered an order granting the motion since there had been no answer filed.
However, the order stated that default was entered “on the grounds of separation for more than 3
years.” The order continued, “Since the rule on parenting plan has not been complied with, the court
will not entertain any hearing on custody or child support until such time as the parenting plan rule
is complied with. Divorce is granted as of this date.” Thus, it was obvious the order did not grant
judgment to Mr. Caldwell on the claims in his complaint.4

       Mr. Caldwell then filed a motion for a hearing on damages related to the default judgment.
Subsequently, the trial court filed a “Superceding Order and Judgment of Dismissal.” In that order,
the court stated it had mistakenly entered a default judgment “thinking that this was a divorce case
brought by a pro se litigant who is presently incarcerated.” Further review of the file by the trial
court disclosed that Mr. Caldwell was not seeking a divorce, rendering the default judgment
inappropriate.

        After reviewing the entire record in this case, the trial court dismissed the complaint because
(1) the slander and libel claims were filed after the expiration of the applicable one-year statute of
limitations and (2) the complaint failed to state a cause of action as to claims of negligent child care
and custody of a child.

        On appeal, Mr. Caldwell asserts the trial court should have granted him a default judgment
since the defendant did not answer the complaint.

         The original order granting default judgment was clearly an error, as the trial court later
found. Additionally, the order did not grant judgment on the claims made in the complaint, instead
it granted a divorce. The trial court properly and appropriately corrected the earlier order by entering
a superseding one.




         3
       Ms. Caldwell’s testimony at the post-conviction hearing is set out in Caldwell v. State, No. M2001-00334-
CCA-R3-PC, 2002 W L 31730875 (Tenn. Crim. App. Dec. 4, 2002) (perm. app. denied May 12, 2003).

         4
            Shortly after entry of the order, Mr. Caldwell filed a motion for temporary injunction removing his child from
his former wife’s custody. He also filed, under a different case number (apparently the 1999 divorce action between the
parties), a motion to withdraw an agreed order previously filed in his divorce action and to enforce the original parenting
plan.

                                                           -2-
        The trial court also correctly held that Mr. Caldwell’s defamation claims were not brought
within the applicable statute of limitations. Slander actions are governed by a six-month statute of
limitations which expressly states that the time for filing suit begins to run when the words are
uttered. Tenn. Code Ann. § 28-3-103; Quality Auto Parts Co. v. Bluff City Buick Co., 876 S.W.2d
818, 821 (Tenn. 1994). The discovery rule may not be applied to extend the six-month limitation
for bringing suit. Id. at 822. The complaint itself establishes this deadline was not met.

       A party is not entitled to judgment, whether by default or otherwise, on a claim that is time-
        5
barred. Consequently, the trial court did not err in denying Mr. Caldwell’s motion for default
judgment.

        Further, we agree with the trial court that the facts alleged do not state a claim for which the
law provides a remedy. There is no cause of action for damages for the type of conduct alleged in
the complaint. Other remedies, through the court having continuing jurisdiction over the child’s
custody or the juvenile court, exist to remedy a situation where a child is not properly cared for or
is in danger.

       Accordingly, we affirm the judgment of the trial court dismissing Mr. Caldwell’s complaint.
Costs on appeal are taxed to the appellant, Stevie Caldwell.



                                                                   ___________________________________
                                                                   PATRICIA J. COTTRELL, JUDGE




         5
           W e also note that witnesses are not subject to civil liability for their testimony. Mercer v. HCA Health Services
of Tenn., Inc., 87 S.W.3d 500, 504 (Tenn. Ct. App. 2002).

                                                            -3-